      Case 1-15-44128-jmm              Doc 27       Filed 05/07/21     Entered 05/10/21 08:39:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                               Chapter 7

           HAROLD TISCHLER,                                          Case No.: 15-44128-jmm

                                    Debtor.
---------------------------------------------------------x

       ORDER RETAINING THE LAW OFFICES OF AVRUM J. ROSEN, PLLC,
      AS ATTORNEYS FOR THE TRUSTEE EFFECTIVE AS OF MARCH 26, 2021

        UPON the application (the “Application”) of David J. Doyaga, Sr., Chapter 7 Trustee (the

“Trustee”) of the estate of Harold Tischler (the “Debtor”), to retain the Law Offices of Avrum J.

Rosen, PLLC (the “Firm”) as attorneys to the Trustee, and upon the affidavit of Avrum J. Rosen,

Esq., in support of the Trustee’s Application, sworn to on the 6th day of May, 2021 (the “Rosen

Affidavit”), and it appearing that the Law Offices of Avrum J. Rosen, PLLC does not hold or

represent an interest adverse to the Debtor’s estate and is a “disinterested person” as that term is

used in Section 101(14) of Title 11, United States Code; and the Court having determined that the

employment of the Firm by the Trustee will be in the best interests of the Debtor’s estate and

creditors; and after due deliberation and sufficient cause appearing therefor; it is hereby

        ORDERED, that under 11 U.S.C. § 327(a) and Bankruptcy Rule 2014, the Trustee is

authorized to retain the Law Offices of Avrum J. Rosen, PLLC as attorneys to the Trustee, effective

as of March 26, 2021, on the terms and conditions set forth in the Application and the Rosen

Affidavit; and it is further

        ORDERED, that to the extent the Application or the Rosen Affidavit is inconsistent with

this Order, the terms of this Order shall govern; and it is further

        ORDERED, that the Law Offices of Avrum J. Rosen, PLLC shall seek compensation for

all fees and reimbursement of expenses upon proper application, upon notice and hearing as is
     Case 1-15-44128-jmm          Doc 27     Filed 05/07/21      Entered 05/10/21 08:39:38




required under sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2014, E.D.N.Y.

LBR 2014-1 and the Guidelines of the Office of the United States Trustee; and it is further

       ORDERED, that the Law Offices of Avrum J. Rosen, PLLC shall not share its

compensation with any other attorneys; and it is further

       ORDERED, that ten (10) business days prior to any increases in the Law Offices of Avrum

J. Rosen, PLLC’s billing rates for any individual employed by the Law Offices of Avrum J. Rosen,

PLLC and retained by the Trustee pursuant to Court Order, the Law Offices of Avrum J. Rosen,

PLLC shall file a supplemental affidavit with the Court setting forth the basis for the requested

rate increase pursuant to 11 U.S.C. § 330(a)(3)(F). Parties in interest, including the Office of the

United States Trustee, retain all rights to object to or otherwise respond to any rate increase on any

and all grounds, including, but not limited to the reasonableness standard under 11 U.S.C. § 330.

Supplemental affidavits are not required for rate increases effective on or after the date the Trustee

submits the Trustee’s Final Report to the United States Trustee; and it is further
      Case 1-15-44128-jmm        Doc 27      Filed 05/07/21    Entered 05/10/21 08:39:38




       ORDERED, that the Court may retain jurisdiction to hear and to determine all matters

arising from or related to the implementation of this Order.

NO OBJECTION:
WILLIAM K HARRINGTON
UNITED STATES TRUSTEE, REGION 2

By:    /s/ Jeremy S. Sussman, Esq._____
       Jeremy S. Sussman
       Trial Attorney
       Office of the United States Trustee
       201 Varick Street, Suite 1006
       New York, New York 10014

Dated: New York, New York
       May 6, 2021




                                                               ____________________________
 Dated: Brooklyn, New York                                            Jil Mazer-Marino
        May 7, 2021                                            United States Bankruptcy Judge
